Per Curiam.

We approve the lucid and comprehensive opinion and report of Dean Andrew V. Clements, Referee (43 Misc 2d 295), as confirmed at Special Term. Had the -decision adopted the alternative theory by following the strictly contractual approach, there would -be doubt whether plaintiffs established facts sufficient to entitle them to relief under the constitution of the international association (see, e.-g., art. D, § 12, thereof), but the question has not been raised and its determination is unnecessary in any event. Judgment and order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.